Citation Nr: 9909486	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1971 
to April 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  An April 1995 rating decision found that the 
appellant had not submitted new and material evidence to 
reopen claims of entitlement to service connection for left 
shoulder and skin conditions.  A July 1996 rating decision 
found that the appellant's claim of entitlement to service 
connection for a low back condition was not well grounded and 
denied entitlement to TDIU. 

The RO did not certify the issues in the April 1995 rating 
decision for appeal to the Board.  The RO concluded in a 
September 1996 rating decision that the appellant's appeal as 
to this rating decision had expired because he had not 
submitted a VA Form 9.  It is correct that the appellant did 
not submit a VA Form 9 with respect to the issues of new and 
material evidence to reopen claims of entitlement to service 
connection for left shoulder and skin conditions.  He did 
file a notice of disagreement in July 1995 and was provided a 
statement of the case on these issues in August 1995.  In 
September 1995, he had a hearing before a local Hearing 
Officer and submitted testimony on these issues.  The 
transcript of this hearing will be accepted by the Board in 
lieu of a VA Form 9 on these issues.  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).

As indicated above, the April 1995 rating decision determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim for service connection for a 
skin condition.  A rating decision of April 1975 denied 
service connection for a fungal infection of the skin.  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  However, in this 
case, the appellant was not properly notified of the denial 
of service connection for a skin condition.  The notification 
letter of May 1975 only indicated that service connection for 
a left shoulder injury, multiple lacerations and scars of 
face, and a nervous condition was denied.  A disallowed claim 
does not become a final determination where VA has failed to 
comply procedurally with statutorily mandated requirements, 
including written notification of the decision.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995); see also Hauck v. Brown, 
6 Vet. App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 
325 (1997).  Since the April 1975 decision is not final as to 
a skin condition, the appellant is not required to submit new 
and material evidence to reopen this claim.  Therefore, the 
correct issue is entitlement to service connection for a skin 
condition, not whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
condition, and the issue on appeal has been recharacterized 
as shown on above.  This issue is the subject of the REMAND 
herein.


FINDINGS OF FACT

1.  The RO denied service connection for a left shoulder 
disability on the merits in an April 1975 rating decision.  
The appellant was notified of this decision in May 1975 and 
did not appeal.

2.  Since April 1975, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at a personal hearing in September 1995; (2) VA 
treatment records dated between October 1994 and September 
1995; and (3) a lay statement from P.H.

3.  The evidence received since April 1975 is not new and 
material regarding the appellant's claim of entitlement to 
service connection for a left shoulder disability. 

4.  The evidence shows current diagnoses of chronic low back 
pain and degenerative joint disease. 

5.  There is no evidence of incurrence of degenerative 
changes of the lumbar spine during service or within the year 
after the appellant's separation from service.

6.  The appellant has submitted competent lay evidence of 
incurrence of a back injury during service. 

7.  There is no competent medical evidence of a link between 
any of the appellant's current back disorders and any disease 
or injury in service, and his claim for service connection is 
not plausible.

8.  The appellant is not service-connected for a back 
disability, which is the sole condition he claims hinders 
employability.


CONCLUSIONS OF LAW

1.  The April 1975 RO rating decision denying service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a left shoulder 
disability is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The appellant has not presented a well-grounded claim for 
service connection for a low back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for TDIU seeks a benefit for which the 
appellant does not meet a precedent legal condition.  
38 C.F.R. §§ 3.340 and 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1974, the appellant filed a claim for service 
connection for a left shoulder condition.  His service 
medical records showed a complaint of left shoulder pain 
(dull ache) of two weeks' duration in March 1973.  The 
veteran reported hurting his arm two days previously.  On 
examination, left shoulder movements were normal and there 
was no tenderness.  Left shoulder muscle strain was 
diagnosed.  In April 1973, he reported injuring his arm in a 
fall when he slipped on a wet spot.  Left arm sprain was 
diagnosed.  On the Report of Medical History completed prior 
to the appellant's discharge from service, he indicated that 
he currently had or had had a painful or "trick" shoulder 
or elbow.  Clinical evaluation of his upper extremities was 
normal. 

Upon VA examination in March 1975, the appellant stated that 
he had fallen down some stairs in 1973, injuring his left 
shoulder.  He stated that he had since had soreness in the 
left shoulder and was afraid to participate in sports because 
his shoulder would hurt.  He denied that the shoulder had 
"come out of place" since the original injury.  Examination 
of the left shoulder showed full range of motion, no 
excessive tenderness, and no deformity.  There were no 
abnormalities.  X-rays of the left shoulder showed that it 
was intact with no indication of joint disease.  The 
diagnosis was history of dislocation of left shoulder with 
minimal residuals.  An April 1975 rating decision, inter 
alia, denied service connection for history of left shoulder 
dislocation and residuals of left arm sprain. 

In July 1994, the appellant filed claims for service 
connection for left shoulder and back disorders.  With 
respect to his back claim, his service medical records showed 
no complaints of or treatment for a back disorder.  On the 
Report of Medical History completed prior to the appellant's 
discharge from service, he denied having or ever having 
recurrent back pain.  The report of the VA examination 
conducted in 1975 showed that his standing posture was within 
normal limits except for a slight degree of knock knee.  He 
could touch his toes.  He could heel and toe walk 
satisfactorily.  He walked without a limp.  Straight leg 
raising was accomplished to 85 degrees bilaterally.  There 
were no muscle spasms, and heel-to-buttock test was negative.  

In September 1995, the appellant had a personal hearing at 
the RO.  With respect to his left shoulder claim, he 
testified that he slipped on some stairs during service and 
was thereafter treated for his left shoulder.  He stated that 
the shoulder had been pulled out of place, but he "yanked" 
it back in.  He stated the shoulder would now "go out" on 
him with physical activity.  He indicated that he had 
received various types of therapy, including heat massage.  

With respect to his back claim, the appellant testified that 
he was unloading boxes from a truck during service when his 
back started "feeling bad."  He went to the dispensary and 
was provided medication.  Thereafter, he was hiking with a 
heavy pack, and this aggravated his back.  He stated that he 
could not point to any one thing as causing his back 
problems, but it did start during service, and it was an 
"accumulation of things."  He was involved in an automobile 
accident in 1991, which aggravated his back condition, and he 
had since received extensive treatment.  He had retired from 
his job in housekeeping due to difficulty lifting and bending 
because of his back condition.  

The appellant maintained that he was treated at the VA 
Medical Centers in Alexandria, Shreveport, and New Orleans, 
Louisiana, for left shoulder and back disorders immediately 
after his discharge from service and until 1975.  He stated 
that he was not currently receiving treatment for his left 
shoulder.  He had a TENS unit and moist heating pad that he 
used himself.  He stated that he used to be treated by Dr. 
Derrick Lewis, including massages.  He had been treated at 
the VA Medical Center in Little Rock for his back, as well as 
by Dr. Lewis and two neurosurgeons, Dr. Stephen Cathy and Dr. 
Robert Abraham. 

On the day of his hearing, the appellant submitted a claim 
for TDIU.  He indicated that he was unable to work due to 
residuals from a low back injury and that he became disabled 
in March 1994.  He reported receiving treatment for a back 
disorder within the last year at the VA Medical Center in 
Little Rock.  

The RO requested the appellant's medical records for 1973 to 
1975 from the VA Medical Centers in Alexandria, Shreveport, 
and New Orleans.  Alexandria replied that they had obtained 
the appellant's medical records from storage, and they began 
in 1982.  There was nothing in his chart for the requested 
period.  Shreveport replied that they had no records for the 
appellant, including any in storage.  New Orleans, despite 
three requests, did not respond. 

The RO obtained the appellant's medical records from Little 
Rock covering the period October 1994 to September 1995.  
These records showed no complaints of or treatment for a left 
shoulder condition.  The appellant was treated several times 
for complaints of low back pain.  He reported a history of 
chronic low back pain.  He indicated that magnetic resonance 
imaging (MRI) at Doctors Hospital had shown degenerative 
joint disease at L4-5 and L5-S1 with mild neuroforaminal 
encroachment at L4-5.  Diagnoses were chronic low back pain 
and degenerative joint disease at L4-5 and L5-S1.

The appellant submitted a lay statement from P.H. dated in 
July 1996.  P.H. served in Korea with the appellant and 
recalled him slipping down some stairs and knocking his 
shoulder out of place.  P.H. stated that the appellant was 
taken to a hospital where x-rays were conducted, and he was 
provided pain medication.  P.H. stated that the appellant 
also sustained an injury to his back during his fall.  

In his substantive appeal, the appellant indicated that he 
continued to receive treatment for his back from private 
physicians.  The RO sent the appellant a letter in August 
1997 requesting that he complete the appropriate release 
forms for any physician the appellant wanted the RO to 
contact.  The RO also requested that the appellant provide 
the names of VA facilities where he had been treated, 
including the dates of treatment.  He was advised that it was 
his responsibility to provide this information in support of 
his claim.  The appellant did not respond.


II. Legal Analysis

New and material evidence regarding left shoulder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for a left shoulder disability was denied 
by the RO in a rating decision of April 1975.  A letter from 
the RO, advising the appellant of that decision and of 
appellate rights and procedures, was issued in May 1975.  The 
appellant did not appeal this decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Veterans Appeals (Court) (now the 
United States Court of Appeals for Veterans Claims) concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb 17, 1999).  Third, if the reopened claim 
is well grounded, VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.

The appellant's representative requested that the Board 
remand this claim to the RO so that the RO could apply the 
Hodge definition of materiality in the first instance.  
However, no prejudice to the appellant results from the 
Board's consideration of this claim.  The appellant was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156.  During his personal hearing, he presented evidence 
as to entitlement to service connection for a left shoulder 
disorder, as opposed to the narrower issue of whether he had 
presented new and material evidence to reopen this claim.  He 
has, therefore, had an opportunity to submit argument on the 
issue of entitlement to service connection and has done so.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, 
the Board's review of this claim under the more flexible 
Hodge standard accords the appellant a less stringent "new 
and material" evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to April 1975 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the April 1975 RO rating 
decision, the following evidence has been received:  (1) the 
appellant's contentions, including those raised at a personal 
hearing in September 1995; (2) VA treatment records dated 
between October 1994 and September 1995; and (3) a lay 
statement from P.H.

The appellant's contentions are not new.  His current 
contention that he has a left shoulder disability as a result 
of a fall during service is the same as his prior contention.  
He has merely repeated his prior assertions.  This evidence 
is cumulative of evidence associated with the claims file at 
the time of the April 1975 rating decision and is not new for 
purposes of reopening a claim.  Likewise, the statement of 
P.H., although newly offered, is merely cumulative of the 
veteran's contentions and service medical records showing 
injury to the shoulder after slipping on a wet spot.

The VA treatment records dated between October 1994 and 
September 1995 are new.  To serve as a basis to reopen the 
claim, they must also be material.  To be material, the 
evidence must bear directly and substantially upon the 
specific matter under consideration and must be so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Because the veteran is seeking to establish service 
connection for residuals of an injury to the left shoulder, 
material evidence would be significant evidence that bore 
substantially and directly on the existence of a current left 
shoulder disability and the medical relationship of that 
disability to a disease or injury in military service.

None of the new evidence is material.  The VA treatment 
records contained no information regarding a left shoulder 
disorder.  The appellant testified that he is not receiving 
treatment currently for his left shoulder complaints.  
Moreover, he has not maintained that any medical professional 
has ever related the alleged left shoulder condition to his 
military service in any manner, including the fall down some 
stairs.

The appellant's contention that he has a left shoulder 
disability as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The appellant has also claimed continuity of symptomatology 
in that he testified that he continued to have problems with 
his left shoulder after his discharge from service.  However, 
there is no medical evidence of record showing a current 
diagnosis of a left shoulder condition, and the VA 
examination approximately two years after his discharge from 
service showed no objective evidence of a left shoulder 
condition.  The appellant's complaints of pain, by 
themselves, do not amount to a chronic medical disorder.  
This means that the "new" allegations of continuity of 
symptomatology are not so significant that they require 
reopening his claim.

Accordingly, the Board finds that the evidence received 
subsequent to April 1975 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for a left shoulder disability.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  

First, the appellant testified that he had received treatment 
for his left shoulder from Dr. Lewis, but stated that he did 
not receive treatment any longer for this condition.  It is 
not necessary, however, to remand this claim to obtain Dr. 
Lewis' records for the following reasons.  The RO sent a 
letter to the appellant in 1997 providing him an opportunity 
to complete release forms for any doctor that he wanted the 
RO to contact.  He did not respond.  Furthermore, since the 
appellant did not reference a timeframe for his treatment 
from Dr. Lewis, it is not known whether these records might 
provide evidence of a current disability.  However, even if 
these records were relatively recent, there is no basis for 
speculating that such records would be significant enough to 
reopen the appellant's claim.  The fact would remain that his 
service medical records showed treatment for an acute and 
transitory left shoulder condition, that of muscle strain, 
and that there was no objective evidence of a left shoulder 
disability upon VA examination approximately two years after 
the appellant's discharge from service.  The appellant has 
not indicated that Dr. Lewis, or any other medical 
professional, has told him that his left shoulder symptoms 
are related to his military service in any manner. 

Second, the RO was unable to obtain the appellant's medical 
records from the VA Medical Center in New Orleans for the 
alleged treatment for his left shoulder between 1973 and 
1975.  Additional attempts to obtain these records are 
unnecessary in view of the evidence currently of record.  The 
Board notes that the appellant reported receiving no post-
service treatment for his left shoulder when he filed his 
claim for compensation in 1974 and when he underwent VA 
examination in 1975.  At most, these records would show 
treatment for a left shoulder condition more than 20 years 
ago.  Such treatment would have to be viewed in light of the 
1975 VA examination showing no abnormalities of the 
appellant's left shoulder.  Moreover, there would remain a 
lack of medical evidence of current disability and of a 
relationship between the claimed condition and military 
service.  These records, therefore, would not be significant 
enough to reopen the appellant's claim.  

Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).

Service connection for a low back condition

The laws and regulations regarding entitlement to service 
connection, as well as the requirements of a well-grounded 
claim, are discussed above and will not be repeated here.  
Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis, 
including degenerative joint disease of the lumbar spine, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).  

The appellant is not entitled to presumptive service 
connection for any degenerative disease of the lumbar spine.  
The appellant does not contend nor does the medical evidence 
show that degenerative changes in the lumbar spine were 
manifested in the year following his discharge from service.  
The medical evidence shows that he was first found to have 
degenerative disease of the lumbar spine in approximately 
1995, more than 20 years after his discharge from active 
service.

The current medical evidence shows diagnoses of chronic low 
back pain and degenerative joint disease.  The appellant's 
service medical records show no complaints of or treatment 
for a back condition.  However, he has submitted competent 
lay evidence of incurrence of an injury to his back during 
service while lifting heavy boxes.  He has also submitted a 
lay statement from P.H. that indicated that he injured his 
back in a fall down some stairs.  These statements regarding 
incurrence of back injuries during service are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, there is sufficient evidence of a current 
disability and of an injury during service, and the first two 
elements of a well-grounded claim for service connection have 
been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any current back disorder.  There is no medical evidence 
showing symptoms of or treatment for a low back disorder 
between the appellant's separation from active service in 
1973 and 1994.  VA examination in 1975 showed no 
abnormalities of the back.  The appellant testified that he 
received VA treatment for his back between 1973 and 1975 at 
the VA Medical Centers in Alexandria, Shreveport, and New 
Orleans.  There are no records of such treatment at 
Alexandria and Shreveport.  The appellant has alleged no 
additional treatment for his back between 1975 and 1991 when 
he was involved in an automobile accident.  At no time has a 
medical professional rendered an opinion that any post-
service low back disorder is related to the appellant's 
active service in any manner or that the appellant has 
residuals of the alleged inservice injuries to the back. 

The only evidence linking the claimed low back condition to 
the appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion as to medical causation.  As 
indicated above, he is not competent to render opinions 
involving medical diagnosis or medical causation.  See 
Edenfield, 8 Vet. App. at 388; Robinette, 8 Vet. App. at 74; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground this 
claim.  As discussed above, the appellant was provided an 
opportunity in 1997 to complete release forms for any doctor 
that he wanted the RO to contact, and he failed to do so.  
Although the RO was unable to obtain his records from the VA 
Medical Center for alleged treatment for his back from 1973 
to 1975, these records would do nothing more than show 
complaints of or treatment for a back condition more than 20 
years ago.  The appellant has at no time indicated that a 
medical professional has rendered an opinion that he has a 
back disorder as a result of his military service.  It is 
therefore unnecessary that further attempts be made to obtain 
additional treatment records. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The appellant has no service-connected disabilities.  He 
maintains that his low back disorder alone renders him 
unemployable.  He has not, however, been granted service 
connection for this condition.  The provisions of 38 C.F.R. 
§§ 3.340 and 4.16(a) only apply to total ratings based on 
unemployability due to service-connected disabilities.  Thus, 
the Board concludes that there is no legal basis of 
entitlement for TDIU because the appellant has not been 
granted service connection for the disorder that allegedly 
hinders employability.  In this case, the facts are not in 
dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

1.  As new and material evidence has not been received to 
reopen the appellant's claim for service connection for a 
left shoulder disability, the claim is not reopened, and the 
appeal is denied.

2.  Entitlement to service connection for a low back 
condition is denied.

3.  There being no entitlement under the law, the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disorder(s) is 
denied.



REMAND

As discussed in the introduction above, the RO's 1975 denial 
of entitlement to service connection for a skin condition did 
not become final, because the veteran was not notified of it.  
Since the RO improperly addressed the issue as whether new 
and material evidence had been submitted to reopen this 
claim, the issue of entitlement to service connection for a 
skin condition has not yet been adjudicated by the RO.  
Therefore, it is appropriate to remand his claim to the RO 
for adjudication in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, in order to assure due process, this claim is 
REMANDED for the following:

Readjudicate the appellant's claim for 
service connection for a skin condition, 
based on all the evidence of record.  If 
the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
The appellant need take no further action until he is so 
informed; however, he is free to furnish additional evidence 
and argument to the RO while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109 (1995).  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

- 19 -


- 18 -


